EXHIBIT 10.31

PRIMERICA, INC.

NONEMPLOYEE DIRECTORS’

DEFERRED COMPENSATION PLAN

Effective January 1, 2011



--------------------------------------------------------------------------------

PRIMERICA, INC.

NONEMPLOYEE DIRECTORS’

DEFERRED COMPENSATION PLAN

TABLE OF CONTENTS

 

            Page  

ARTICLE I INTRODUCTION

     3   

1.1

     Establishment      3   

1.2

     Purpose      3   

1.3

     Type of Plan      3   

ARTICLE II DEFINITIONS

     3   

2.1

     Account      3   

2.2

     Board      3   

2.3

     Code      3   

2.4

     Code Section 409A      3   

2.5

     Committee      3   

2.6

     Company      3   

2.7

     Deferral Date      4   

2.8

     Deferral Election      4   

2.9

     Deferred Stock Units      4   

2.10

     Director      4   

2.11

     Effective Date      4   

2.12

     Fair Market Value      4   

2.13

     Fees      4   

2.14

     Nonemployee Director      4   

2.15

     Participant      4   

2.16

     Plan      4   

2.17

     Restricted Stock Unit Account      4   

2.18

     Secretary      4   

2.19

     Shares      4   

2.20

     Stock Plan      4   

2.21

     Termination of Service      5   

2.22

     Valuation Date      5   

2.23

     Vested Stock Unit Account      5   

ARTICLE III SHARES ISSUED UNDER THE PLAN

     5   

ARTICLE IV ELIGIBILITY

     5   

 

1



--------------------------------------------------------------------------------

ARTICLE V DEFERRAL ELECTIONS; ACCOUNTS

     5   

5.1

     Timing of Election      5   

5.2

     Effect and Duration of Election      5   

5.3

     Form of Election      6   

5.4

     Deferral Election Amounts      6   

5.5

     Establishment of Accounts; Crediting of Deferred Fees      6        
(a)    Restricted Stock Unit Account      6         (b)    Vested Stock Unit
Account      7   

5.6

     Crediting of Dividend Equivalents      7   

5.7

     Debiting of Distributions      7   

5.8

     Account Statements; Errors and Omissions in Accounts      7   

ARTICLE VI SETTLEMENT OF DEFERRED STOCK UNITS

     7   

6.1

     Distribution of Accounts      7         (a)    Timing of Payment      7   
     (b)    Form of Distribution; Payment Options      8   

6.2

     Acceleration of Payment of Certain Small Amounts      8   

6.3

     Payment Upon Death of a Participant      8   

ARTICLE VII ADMINISTRATION

     9   

ARTICLE VIII UNFUNDED STATUS

     9   

8.1

     General      9   

8.2

     Trust      9   

ARTICLE IX DESIGNATION OF BENEFICIARY

     9   

ARTICLE X ADJUSTMENT PROVISIONS

     10   

ARTICLE XI GENERAL PROVISIONS

     10   

11.1

     No Stockholder Rights Conferred      10   

11.2

     Changes to the Plan      10   

11.3

     Compliance with Laws and Obligations      10   

11.4

     Limitations on Transferability      10   

11.5

     Consent to Electronic Delivery      10   

11.6

     Tax Withholding      11   

11.7

     No Right to Service      11   

11.8

     Arbitration      11   

11.9

     Limitations of Actions      11   

11.10

     Legally Incompetent      11   

11.11

     Governing Law      11   

11.12

     Code Section 409A      11   

11.13

     Plan Termination      11   

APPENDIX A

     A-1   

 

2



--------------------------------------------------------------------------------

ARTICLE I

INTRODUCTION

1.1 Establishment. Primerica, Inc. has established the Primerica, Inc.
Nonemployee Directors’ Deferred Compensation Plan for those members of the Board
who are not also employees of the Company or affiliated entities. The Plan
allows Nonemployee Directors to defer the receipt of compensation payable for
their Board service, whether in the form of cash compensation or equity-based
compensation, and to receive such deferred compensation in the form of Shares of
voting common stock of the Company.

1.2 Purpose. The Plan is intended to advance the interests of the Company and
its stockholders by providing a means to attract and retain qualified persons to
serve as Nonemployee Directors and to promote ownership by Nonemployee Directors
of a greater proprietary interest in the Company, thereby aligning such
Directors’ interests more closely with the interests of stockholders of the
Company. The Plan sets forth the terms and conditions pursuant to which
deferrals of compensation by Nonemployee Directors may be made, and describes
the nature and extent of the Directors’ rights with respect to such deferred
amounts.

1.3 Type of Plan. The Plan constitutes an unfunded, nonqualified deferred
compensation plan.

ARTICLE II

DEFINITIONS

For purposes of the Plan, each of the following terms, when used with an initial
capital letter, shall have the meaning set forth below.

2.1 Account means each of the bookkeeping accounts established by the Company
pursuant to Section 5.5, and includes a Restricted Stock Unit Account and Vested
Stock Unit Account, as the case may be.

2.2 Board means the Board of Directors of the Company.

2.3 Code means the Internal Revenue Code of 1986, as amended, including any
rules and regulations promulgated thereunder and any successor thereto.

2.4 Code Section 409A means Section 409A of the Code and the regulations and
guidance issued thereunder.

2.5 Committee means the Compensation Committee of the Board, which is authorized
to administer the Plan under Article VII.

2.6 Company means Primerica, Inc., a Delaware corporation, or any successor
thereto.

 

3



--------------------------------------------------------------------------------

2.7 Deferral Date means each date on which a Nonemployee Director’s Fees are
deferred under the Plan and credited to his or her Account pursuant to
Section 5.5.

2.8 Deferral Election means a written election to defer Fees under the Plan.

2.9 Deferred Stock Units means the credits to a Participant’s Account under
Article V of the Plan, each of which represents the right to receive one Share
upon settlement of the Account.

2.10 Director means any individual who is a member of the Board.

2.11 Effective Date means January 1, 2011.

2.12 Fair Market Value means the closing price for the Shares reported on a
consolidated basis on the New York Stock Exchange on the relevant date, or if
there were no sales on such date, the closing price on the nearest preceding
date on which sales occurred, or if Fair Market Value may not for any reason be
determined on that basis, “Fair Market Value” means the fair market value of the
Shares determined by such methods or procedures as shall be established by the
Committee.

2.13 Fees means all or part of any retainer or fees payable to a Nonemployee
Director in his or her capacity as a Director, comprised of: an annual retainer
payable in cash (the “Cash Retainer”); an annual retainer payable in Shares (the
“Stock Retainer”); and all other Director fees payable in cash (collectively,
the “Other Fees”). Fees shall not include any expenses paid directly or through
reimbursement.

2.14 Nonemployee Director means a Director who is not an employee of the Company
or any of its subsidiaries or affiliates. For purposes of the Plan, an employee
is an individual whose wages are subject to the withholding of federal income
tax under Code Section 3401.

2.15 Participant means a Nonemployee Director who defers Fees under Article V of
the Plan.

2.16 Plan means this Primerica, Inc. Nonemployee Directors’ Deferred
Compensation Plan, and all amendments thereto.

2.17 Restricted Stock Unit Account means the portion of a Participant’s Account
that is or has been subject to restrictions, such as conditions on vesting, as
described in Section 5.5(a).

2.18 Secretary means the Corporate Secretary or any Assistant Corporate
Secretary of the Company.

2.19 Shares means shares of the voting common stock of the Company, par value
$.01 per share.

2.20 Stock Plan means the Primerica, Inc. 2010 Omnibus Incentive Plan or a
successor plan.

 

4



--------------------------------------------------------------------------------

2.21 Termination of Service means a Director’s “Separation from Service” within
the meaning given such term under Code Section 409A and Treas. Reg. §
1.409A-1(h).

2.22 Valuation Date means, with respect to amounts payable to a Participant in
installments under Section 6.1(b) of the Plan, the date of such Participant’s
Termination of Service and succeeding anniversaries of the Participant’s
Termination of Service over the applicable installment period.

2.23 Vested Stock Unit Account means the portion of a Participant’s Account
described in Section 5.5(b).

ARTICLE III

SHARES ISSUED UNDER THE PLAN

Shares distributed in settlement of Accounts under the Plan will be issued
pursuant to, and subject to additional terms and conditions described in, the
Stock Plan.

ARTICLE IV

ELIGIBILITY

Each person who is a Nonemployee Director shall be eligible to defer Fees in
accordance with Article V of the Plan. If any Nonemployee Director subsequently
becomes an employee of the Company or any of its subsidiaries or affiliates, but
does not incur a Termination of Service, such Director shall continue as a
Participant with respect to Fees previously deferred, but shall cease
eligibility with respect to future Fees, if any, earned while an employee.

ARTICLE V

DEFERRAL ELECTIONS; ACCOUNTS

5.1 Timing of Election. Each Nonemployee Director may make a Deferral Election
on or before the last day of a calendar year to defer Fees payable during the
next following calendar year with respect to services to be performed in such
next following (or later) calendar years. In addition, any person who is first
appointed a Nonemployee Director on or after the Effective Date may, within 30
days after the date he or she first becomes a Nonemployee Director, make a
Deferral Election with respect to Fees for services performed after the date of
the Deferral Election. A Nonemployee Director who does not make a Deferral
Election when first eligible to do so may make a Deferral Election at any time
before the first day of any subsequent calendar year with respect to that and
other subsequent calendar years.

5.2 Effect and Duration of Election. A timely made and properly completed
Deferral Election shall apply to Fees payable with respect to services performed
after the date such election becomes effective as described in Section 5.1.
Moreover, a proper Deferral Election shall be deemed

 

5



--------------------------------------------------------------------------------

to be continuing and applicable to all Fees payable in subsequent calendar
years, unless the Participant revokes or modifies such election by filing a new
election form before the first day of any subsequent calendar year effective for
all Fees for services performed on or after the first day of such calendar year.
Except as permitted under Code Section 409A, Deferral Elections shall be
irrevocable during the calendar year with respect to which the Deferral Election
is made.

5.3 Form of Election. A Deferral Election shall be made in a manner satisfactory
to the Committee, and in accordance with the requirements of Code Section 409A,
by completing and filing the specified election form with the Secretary or his
or her designee within the period described in Section 5.1 or 5.2. The Committee
may require a Nonemployee Director to complete other forms and provide other
data as a condition of participation in the Plan. A Deferral Election form shall
constitute an “Award Agreement” as such term is used in the Stock Plan, as
appropriate.

5.4 Deferral Election Amounts. A Participant may elect to defer Fees for each
calendar year only as follows:

 

  (a) 100% of his or her Cash Retainer;

 

  (b) 100% of his or her Stock Retainer; or

 

  (c) 100% of his or her Other Fees;

or all or any combination of (a), (b) and/or (c). Within each such category of
Fees, a Director may not defer a portion less than 100% of such Fees for a year.

5.5 Establishment of Accounts; Crediting of Deferred Fees. The Company shall
establish an Account for each Participant. All Fees deferred pursuant to this
Article V shall be credited to the Participant’s Account, as of the date on
which such Fees would have been paid to the Director in the absence of a
Deferral Election, as Deferred Stock Units. The number of Deferred Stock Units
credited to a Participant’s Account as of a Deferral Date with respect to
deferrals of the Cash Retainer and/or Other Fees shall equal the amount of such
Fees deferred on that Deferral Date divided by the Fair Market Value of a Share
on the day immediately before such Deferral Date. (Fractional Deferred Stock
Units shall be calculated to three decimal places, and shall be credited
cumulatively). With respect to deferrals of the Stock Retainer, the number of
Shares that would have been payable to the Participant as the Stock Retainer in
the absence of a Deferral Election shall be converted into the same number of
Deferred Stock Units and credited to the Participant’s Account. Deferred Stock
Units credited to a Participant’s Account shall be allocated to either a
Restricted Stock Unit Account of such Participant or to a Vested Stock Unit
Account of such Participant, as follows:

(a) Restricted Stock Unit Account. With respect to each Deferral Election of a
Participant relating to Fees that are subject to restrictions, such as vesting
conditions, the Company shall establish a Restricted Stock Unit Account, to
which such deferred Fees shall be credited. Generally, a Participant’s Deferred
Stock Units in a Restricted Stock Unit Account shall be subject to the same
restriction(s) that the deferred Fees to which such Deferred Stock Units relate
would have been subject in the absence of a Deferral Election. Notwithstanding
the foregoing, Deferred Stock

 

6



--------------------------------------------------------------------------------

Units allocated to a Participant’s Restricted Stock Unit Account will be subject
to the vesting conditions described in Appendix A to the Plan, unless provided
otherwise in a Deferral Election form specified by the Committee.

(b) Vested Stock Unit Account. With respect to all Deferral Elections relating
to Fees other than those described in Section 5.5(a), the Company shall
establish a Vested Stock Unit Account to which such deferred Fees shall be
credited.

5.6 Crediting of Dividend Equivalents. As of each dividend payment date with
respect to Shares, each Participant shall have credited to his or her Vested
Stock Unit Account a dollar amount equal to the amount of cash dividends that
would have been paid on the number of Shares equal to the number of Deferred
Stock Units credited to the Participant’s Account (including all Deferred Stock
Units credited to both the Participant’s Restricted Stock Unit Account and to
his or her Vested Stock Unit Account) as of the close of business on the record
date for such dividend. Such dollar amount shall then be converted into a number
of Deferred Stock Units equal to the number of whole and fractional Shares that
could have been purchased with such dollar amount at Fair Market Value on the
dividend payment date. (Fractional Deferred Stock Units shall be calculated to
three decimal places, and shall be credited cumulatively). Dividend equivalents
with respect to Deferred Stock Units allocated to a Participant’s Restricted
Stock Unit Account shall not be subject to any restrictions otherwise applicable
to such Deferred Stock Units, such dividend equivalents at all times being 100%
vested.

5.7 Debiting of Distributions. Each Account shall be debited in the amount of
distributions made from the Account as of the date each such distribution is
made.

5.8 Account Statements; Errors and Omissions in Accounts. Plan Participants
shall be provided annual (or more frequent) statements of account reflecting
amounts credited to their Accounts, and Account activity since the last
statement of account. If an error or omission is discovered in the Account of a
Participant, the Committee shall cause appropriate, equitable adjustments to be
made as soon as administratively practicable following discovery of such error
or omission, to the extent permitted by applicable law (including without
limitation Code Section 409A).

ARTICLE VI

SETTLEMENT OF DEFERRED STOCK UNITS

6.1 Distribution of Accounts.

(a) Timing of Payment. The vested portion of a Participant’s Account shall be
distributed, or begin to be distributed in the event of an installment election
described in Section 6.1(b), following the date on which the Participant incurs
a Termination of Service, and no later than sixty (60) days after his or her
Termination of Service date. If installments are elected under Section 6.1(b),
annual installment distributions after the distribution for the year in which
the Participant’s Termination of Service occurs shall be made during the sixty
(60) day period following the anniversary in each such year of the Participant’s
Termination of Service. Any Deferred Stock Units

 

7



--------------------------------------------------------------------------------

in a Participant’s Restricted Stock Unit Account that remain unvested at the
time of such Participant’s Termination of Service (i.e., any such Deferred Stock
Units with respect to which applicable vesting conditions have not been
satisfied) shall be forfeited.

(b) Form of Distribution; Payment Options. A Participant’s Account shall be
settled by delivering to the Participant the number of Shares equal to the
number of whole, vested Deferred Stock Units credited to the Participant’s
Account. A Deferral Election made under Article V shall specify whether the
portion of the Participant’s Account that is attributable to such Deferral
Election is to be distributed in: (i) a single lump sum, or (ii) annual
installments over a period specified in the Deferral Election not to exceed five
(5) years. If annual installments are elected, the portion of the Participant’s
Account that is attributable to such Deferral Election shall be distributed in
substantially equal annual installments over the installment period specified in
the Deferral Election. For purposes of determining the amount of each such
annual installment, the total number of vested Deferred Stock Units credited to
the Participant’s Account as of each Valuation Date (including any vested
Deferred Stock Units credited to the Participant’s Account since the preceding
Valuation Date attributable to the crediting of dividend equivalents as
described in Section 5.6 to such portion of the Account) shall be divided by the
number of remaining installments to be paid with respect to that portion of the
Account (including the current installment), rounded down to the nearest whole
Deferred Stock Unit. A Participant may elect a different form of payment under
this Section 6.1(b) with respect to each Deferral Election. Any vested
fractional Deferred Stock Unit credited to a Participant’s Account at the time
of final distribution shall be converted into cash equal to the Fair Market
Value of a corresponding fractional Share on the date immediately before such
distribution, and paid in cash at the time of such distribution.

6.2 Acceleration of Payment of Certain Small Amounts. Notwithstanding a
Participant’s election of installment payments under Section 6.1(b), if at the
time any installment payment is scheduled to be made, the Participant’s Account
balance does not exceed the applicable dollar amount under Code
Section 402(g)(1)(B), the Committee may elect, in its sole discretion, to
distribute the Participant’s entire Account balance in an immediate single lump
sum. For purposes of determining the amount in a Participant’s Account in order
to apply this provision, any deferrals of compensation that the Participant has
elected under this or any other nonqualified deferred compensation plan
maintained by the Company (or an affiliate) that is an “account balance plan”
subject to Code Section 409A shall be considered as part of the Participant’s
Account balance hereunder. Any exercise of the Committee’s discretion under this
Section 6.2 shall be evidenced in writing no later than the date of the
distribution.

6.3 Payment Upon Death of a Participant. If a Participant dies before the entire
balance of his or her Account has been distributed, the balance of the
Participant’s vested Account shall be distributed to the beneficiary designated
by the Participant under Article IX. Such payment shall be made in a lump sum
distribution following the date on which the Participant dies, no later than
sixty (60) days after such date of death.

 

8



--------------------------------------------------------------------------------

ARTICLE VII

ADMINISTRATION

The Plan shall be administered by the Committee. The Committee shall have the
complete and final discretionary authority to determine the benefits to which
any Participant or beneficiary may be entitled, to make factual findings with
respect to claims for benefits, and to make all other determinations it deems
necessary or advisable for administering the Plan, subject to the provisions of
the Plan. Notwithstanding the foregoing, no Director who is a Participant under
the Plan shall participate in any determination relating solely or primarily to
his or her own Shares, Deferred Stock Units or Account.

ARTICLE VIII

UNFUNDED STATUS

8.1 General. The interest of each Participant in any Fees deferred under the
Plan (and any Deferred Stock Units or Account relating thereto) shall be that of
a general creditor of the Company. Plan Accounts, and Deferred Stock Units
credited thereto, shall at all times be maintained by the Company as bookkeeping
entries evidencing unfunded and unsecured general obligations of the Company.
Except as provided in Section 8.2, no money or other assets shall be set aside
for any Participant.

8.2 Trust. To the extent determined by the Committee, the Company may transfer
funds necessary to fund all or part of the payments under the Plan to a trust;
provided, the assets held in such trust shall remain at all times subject to the
claims of the general creditors of the Company. No Participant or beneficiary
shall have any interest in the assets held in such trust or in the general
assets of the Company other than as a general, unsecured creditor. Accordingly,
the Company shall not grant a security interest in the assets held by the trust
in favor of any Participant, beneficiary or creditor.

ARTICLE IX

DESIGNATION OF BENEFICIARY

Each Participant may designate, on a form provided by the Committee, one or more
beneficiaries to receive payment of the Participant’s Account in the event of
such Participant’s death. The Company may rely upon the beneficiary designation
last filed with the Committee, provided that such form was executed by the
Participant or his or her legal representative and filed with the Committee
prior to the Participant’s death. If a Participant has not designated a
beneficiary, or if the designated beneficiary is not surviving when a payment is
to be made to such person under the Plan, the beneficiary with respect to such
payment shall be the Participant’s surviving spouse, or if there is no surviving
spouse, the Participant’s estate.

 

9



--------------------------------------------------------------------------------

ARTICLE X

ADJUSTMENT PROVISIONS

In the event any recapitalization, reorganization, merger, consolidation,
spin-off, combination, repurchase, exchange of shares or other securities of the
Company, stock split or reverse split, or similar corporate transaction or event
affects Shares such that an adjustment is determined by the Board or Committee
to be appropriate to prevent dilution or enlargement of Participants’ rights
under the Plan, then the Board or Committee shall, in a manner that is
proportionate to the change to the Shares and is otherwise equitable, adjust the
number or kind of Deferred Stock Units and the number of Shares to be delivered
upon settlement of Accounts under Article VI.

ARTICLE XI

GENERAL PROVISIONS

11.1 No Stockholder Rights Conferred. Nothing contained in the Plan or any
related agreement or document will confer upon any Participant or beneficiary
any rights of a stockholder of the Company (including dividend or voting
rights), unless and until Shares are in fact issued or transferred to such
Participant or beneficiary in accordance with Article VI.

11.2 Changes to the Plan. The Board may amend, alter, suspend, discontinue,
extend, or terminate the Plan without the consent of Participants; provided, no
action taken without the consent of an affected Participant may materially
impair the rights of such Participant with respect to any Deferred Stock Units
credited to his or her Account at the time of such change or termination.

11.3 Compliance with Laws and Obligations. The Company will not be obligated to
issue or deliver Shares in connection with the Plan in a transaction subject to
the registration requirements of the Securities Act of 1933, as amended, or any
other federal or state securities law, any requirement under any listing
agreement between the Company and any national securities exchange or automated
quotation system or any other laws, regulations, or contractual obligations of
the Company, until the Company is satisfied that such laws, regulations and
other obligations of the Company have been complied with in full. Certificates
representing Shares delivered under the Plan will be subject to such
restrictions as may be applicable under such laws, regulations and other
obligations of the Company.

11.4 Limitations on Transferability. Deferred Stock Units and other rights under
the Plan may not be anticipated, alienated, sold, assigned, transferred,
pledged, mortgaged, hypothecated or otherwise encumbered, other than to a
beneficiary upon a Participant’s death to the extent permitted under the terms
of the Plan, and shall not be subject to the claims of creditors of any
Participant (or beneficiary).

11.5 Consent to Electronic Delivery. In lieu of receiving documents in paper
format, in making a Deferral Election, a Participant will be deemed to have
consented, to the fullest extent permitted by law, to electronic delivery of any
documents that the Company may be required to deliver (including, but not
limited to, prospectuses, prospectus supplements, grant or award

 

10



--------------------------------------------------------------------------------

notifications and agreements and all other forms or communications) in
connection with the Plan or Shares distributable hereunder. Electronic delivery
of a document to the Participant may be via a Company e-mail system or by
reference to a location on an Internet site to which the Participant has access.

11.6 Tax Withholding. No withholding or deduction for any taxes shall be made by
the Company in respect of the Plan. Each Participant shall be solely responsible
for the payment of any federal, state, local or other taxes, including but not
limited to, estimated taxes and self-employment taxes, as well as any interest
or penalties that may be assessed, imposed or incurred, as a result of the
compensation paid under the Agreement.

11.7 No Right to Service. Nothing contained in this Plan or any related
agreement or document shall confer upon a Participant any rights to continued
service on the Board, at any specific rate of compensation, or for any
particular period of time.

11.8 Arbitration. Any disputes related to the Plan or Shares distributable
hereunder shall be resolved by arbitration in accordance with the Company’s
arbitration policies. In the absence of an effective arbitration policy, any
dispute related to the Plan or Shares distributable hereunder shall be submitted
to arbitration in accordance with the Commercial Rules of the American
Arbitration Association, if so elected by the Company in its sole discretion.

11.9 Limitations of Actions. Any lawsuit with respect to any benefit payable or
other matter arising out of or relating to the Plan must be filed no later than
one (1) year after the time the claim arises or be forever barred.

11.10 Legally Incompetent. The Committee may direct that payment to be made to
an incompetent or disabled Participant, for whatever reason, instead be made to
the guardian of such person or to the person having custody of such Participant,
without further liability on the part of the Company for the amount of such
payment.

11.11 Governing Law. The validity, construction and effect of the Plan and any
agreement hereunder shall be determined in accordance with the laws of the State
of Delaware.

11.12 Code Section 409A. The Plan is intended to comply with the applicable
requirements of Code Section 409A, and to the maximum extent permitted shall be
interpreted and administered accordingly.

11.13 Plan Termination. Unless earlier terminated by action of the Board, the
Plan will remain in effect until such time as the Company has no further rights
or obligations under the Plan.

 

11



--------------------------------------------------------------------------------

APPENDIX A

Vesting Conditions

Applicable to Restricted Stock Units

Deferral Elections under the Primerica, Inc. Nonemployee Directors’ Deferred
Compensation Plan into Deferred Stock Units credited to a Participant’s
Restricted Stock Unit Account pursuant to Section 5.5(a) of the Plan (referred
to in this Appendix A as “Restricted Stock Units”) shall be subject to the
vesting conditions described in this Appendix A, unless provided otherwise in an
election form specified by the Committee.

1. Vesting Dates. Restricted Stock Units attributable to each separate deferral
of Fees subject to a vesting condition (e.g., each deferral with respect to
restricted shares otherwise awarded currently as part of the annual Stock
Retainer) shall vest, subject to the Director’s continued service on the Board
(and satisfaction of any other conditions applicable thereto), over a 3-year
period commencing on the date on which such Fee award otherwise would have been
made (the “Award Date”). Such Restricted Stock Units shall vest as follows:

 

  (i) one-third (1/3) of the Restricted Stock Units, rounded down to the nearest
whole Unit, shall vest on the first anniversary of the Award Date;

 

  (ii) an additional one-third (1/3) of the Restricted Stock Units, rounded down
to the nearest whole Unit, shall vest on the second anniversary of the Award
Date; and

 

  (iii) the remainder of the Restricted Stock Units shall vest on the third
anniversary of the Award Date.

2. Termination of Service. Notwithstanding anything to the contrary herein, upon
a Participant’s Termination of Service, the Restricted Stock Units shall be
treated as follows:

(a) Termination Other than for Death or Disability. If the Participant’s
Termination of Service is for any reason other than because of the Participant’s
death or Disability or as described in subsection (c) below, vesting of the
Restricted Stock Units will cease on the date the Participant’s Termination of
Service occurs, the unvested portion of the Restricted Stock Units (if any) will
be cancelled and the Participant shall have no further rights of any kind with
respect to any unvested Restricted Stock Units.

(b) Death or Disability. If the Participant’s Termination of Service is upon the
Participant’s death or Disability, the unvested portion of the Restricted Stock
Units (if any) will vest as of the date Termination of Service occurs. For
purposes of this Appendix A, “Disability” means that the Participant is unable
to engage in any substantial gainful activity by reason of any medically

 

A-1



--------------------------------------------------------------------------------

determinable physical or mention impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months.

(c) After Three Years of Service. Upon the retirement from the Board of
Directors of any Director who has served as such for at least three years, any
and all Restricted Stock Units granted to such Director shall continue to vest
according to their original vesting schedule.

3. Effective Date. The terms of this Appendix A shall be applicable with respect
to Deferral Elections effective beginning on January 1, 2011, unless and until
it is otherwise modified.

 

A-2